        Case 2:20-cv-00095-NJB-JVM Document 268 Filed 09/21/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    CALLEN DEMPSTER et al.                                                         CIVIL ACTION


    VERSUS                                                                         NO. 20-95


    LAMORAK INSURANCE CO. et al.                                                   SECTION: “G”(1)

                                        ORDER AND REASONS

        In this litigation, Plaintiffs Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster

Martinez, Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett

Dempster’s (collectively, “Plaintiffs”) allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by

Huntington Ingalls Incorporated (“Avondale”).1 Pending before the Court is Defendants

Huntington Ingalls Incorporated (“Avondale”), Albert L. Bossier Jr. (“Bossier”), and Lamorak

Insurance Company’s (“Lamorak”) (collectively, the “Avondale Interests”) “Motion in Limine

to Exclude Evidence of Asbestos-Related Illness, Hearing Loss, and Other Ailments of Non-

Parties and/or Family Members.”2 Defendants Foster Wheeler, LLC and General Electric join the




        1
           See Rec. Doc. 1-2; Rec. Doc. 1-8. On August 6, 2020, Tanna Faye Dempster, Steven Louis Dempster,
Janet Dempster Martinez, Marla Dempster Loupe, Callen Louis Dempster, Jr., Annette Ruth Dempster Glad, and
Barnett Lynn Dempster were substituted as plaintiffs for Louise Ella Simon Dempster. Rec. Doc. 239. Plaintiffs
bring claims against Lamorak Insurance Company, Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett,
Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler LLC, General Electric Co., Hopeman Brothers, Inc., McCarty
Corporation, Taylor-Seidenbach, Inc., CBS Corporation, Uniroyal, Inc., International Paper Company, Houston
General Insurance Company, Berkshire Hathaway Specialty Insurance Company, Northwest Insurance Company,
United Stated Fidelity and Guaranty Company, Fist State Insurance Company, The American Insurance Company,
Louisiana Insurance Guaranty Association, and the Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.

        2
            Rec. Doc. 71.


                                                       1
       Case 2:20-cv-00095-NJB-JVM Document 268 Filed 09/21/20 Page 2 of 7




motion.3 Plaintiffs oppose the motion in limine.4 Considering the motion, the memoranda in

support and in opposition, the record, and the applicable law, the Court grants the motion in part

and denies it in part.

                                                  I. Background

        In this litigation, Plaintiffs allege that Decedent was employed by Avondale from 1962 to

1994.5 During that time, Plaintiffs aver that Decedent was exposed to asbestos and asbestos-

containing products in various locations and work sites, resulting in Decedent breathing in

asbestos fibers and later developing asbestos-related cancer.6 Plaintiffs assert strict liability and

negligence claims against various Defendants.7

        Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of

Orleans, State of Louisiana, on March 14, 2018.8 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Removing Parties”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018.9 On January 7, 2019, this Court remanded the case to the Civil District

Court for the Parish of Orleans.10

        Decedent passed away on November 24, 2018, and a First Supplemental and Amending


        3
            Rec. Doc. 57.

        4
            Rec. Doc. 138.

        5
            Rec. Doc. 1-2 at 5.

        6
            Id.

        7
            Id. at 7–8.

        8
            Id. at 2–3

        9
            Case No. 18-6158, Rec. Doc. 1 at 2.

        10
             Case No. 18-6158, Rec. Doc. 89.


                                                        2
       Case 2:20-cv-00095-NJB-JVM Document 268 Filed 09/21/20 Page 3 of 7




Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January

17, 2019.11 Trial was scheduled to begin before the state trial court on January 13, 2020.12

However, on January 9, 2020, Avondale removed the case to the United States District Court for

the Eastern District of Louisiana for a second time.13 On January 28, 2020, the Court denied the

motion to remand, finding that this case was properly removed to this Court under the federal

officer removal statute.14

       On February 26, 2020, the Avondale Interests filed the instant motion in limine.15

Defendants Foster Wheeler, LLC and General Electric join the motion.16 On March 17, 2020,

Plaintiffs filed an opposition to the instant motion.17 On May 5, 2020, the Court continued the

May 18, 2020 trial date due to COVID-19.18

                                     II. Parties’ Arguments

A.     The Avondale Interests’ Arguments in Support of the Motion

       The Avondale Interests move the Court to exclude any evidence of any asbestos-related

illnesses, hearing loss, and other ailments of non-parties, including witnesses and Decedent’s

family members.19 The Avondale Interests also request that the Court prohibit any references to


       11
            Rec. Doc. 1-8.

       12
            Rec. Doc. 1-12.

       13
            Rec. Doc. 1.

       14
            Rec. Doc. 17.

       15
            Rec. Doc. 71.

       16
            Rec. Doc. 57.

       17
            Rec. Doc. 138.

       18
            Rec. Doc. 225.

       19
            Rec. Doc. 71-1 at 2.


                                                 3
       Case 2:20-cv-00095-NJB-JVM Document 268 Filed 09/21/20 Page 4 of 7




expert reports and/or opinions concerning witnesses and/or family members who have allegedly

been diagnosed with an asbestos-related illness.20 The Avondale Interests assert that this evidence

is irrelevant, and any potential probative value is substantially outweighed by the dangers of

unfair prejudice, confusion of the issues, misleading the jury, undue delay, and/or waste of time.21

B.     Plaintiffs’ Arguments in Opposition to the Motion

       Plaintiffs assert that the motion should be denied because it is premature and overly

broad.22 Plaintiffs contend that a ruling granting the Avondale Interests’ motion in limine would

preclude Plaintiffs from effectively cross-examining Danny Joyce, the Avondale Interests’

expert.23 According to Plaintiffs, in previous cases, counsel for the Avondale Interests has

attempted to elicit testimony from Mr. Joyce that he is not aware of any cases of mesothelioma

or lung cancer from Avondale that have occurred from 1930s through the time he worked at

Avondale.24 Plaintiffs contend that it would be imperative for Plaintiffs’ counsel to cross-examine

Mr. Joyce as to the numerous cases of mesothelioma and lung cancer involving exposure to

asbestos at Avondale.25

       Additionally, Plaintiffs assert that defendants will often cross-examine a witness who may

have his own case pending for an asbestos-related disease.26 To soften the blow of this cross-

examination, Plaintiffs state that their counsel will bring out on direct examination that the


       20
            Id. at 2–3.

       21
            Id. at 2.

       22
            Rec. Doc. 138 at 2.

       23
            Id.

       24
            Id.

       25
            Id.

       26
            Id. at 3.


                                                 4
       Case 2:20-cv-00095-NJB-JVM Document 268 Filed 09/21/20 Page 5 of 7




witness had (or has) a case pending.27 Plaintiffs argue they should not be precluded from eliciting

such testimony if Defendants open the door during cross-examination.28

       Plaintiffs argue that evidence regarding exposure of other individuals to asbestos at

Avondale is highly relevant as it deals with exposures to asbestos on Avondale’s premises, and it

shows that these exposures have resulted in the development of asbestos-related diseases in those

persons exposed to asbestos at Avondale.29 Plaintiffs assert that Avondale’s liability is contingent

upon there being asbestos on Avondale’s premises to which Decedent was exposed.30 According

to Plaintiffs, the fact that others were exposed to asbestos on Avondale’s premises and developed

asbestos-related diseases, including mesothelioma, lung cancer, and asbestosis, is highly relevant

to showing asbestos fibers that cause lung cancer were present on Avondale’s premises.31

                                       III. Legal Standard

       Federal Rule of Evidence 401 provides that evidence is relevant if: “(a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Relevant evidence is deemed admissible unless the

United States Constitution, a federal statute, or the Federal Rules of Evidence mandate

exclusion.32

      Pursuant to Federal Rule of Evidence 403, “the court may exclude relevant evidence if its




       27
            Id.

       28
            Id.

       29
            Id. at 4.

       30
            Id. at 6.

       31
            Id.

       32
            Fed. R. Evid. 402.


                                                 5
       Case 2:20-cv-00095-NJB-JVM Document 268 Filed 09/21/20 Page 6 of 7




probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence.” “The exclusion of evidence under Rule 403 should occur only

sparingly[.]”33

                                                  IV. Analysis

       The Avondale Interests move the Court to exclude any evidence of any asbestos-related

illnesses, hearing loss, and other ailments of non-parties, including witnesses and Decedent’s

family members.34 The Avondale Interests also request that the Court prohibit any references to

expert reports and/or opinions concerning witnesses and/or family members who have allegedly

been diagnosed with an asbestos-related illness.35 In opposition, Plaintiffs assert that the fact that

others were exposed to asbestos on Avondale’s premises and developed asbestos-related diseases,

including mesothelioma, lung cancer, and asbestosis, is highly relevant to showing asbestos fibers

that cause lung cancer were present on Avondale’s premises.36

       Plaintiffs have shown that evidence regarding exposure of others to asbestos on

Avondale’s premises is of some probative value this case. Plaintiffs’ case against Avondale is

contingent upon showing that Decedent was exposed to asbestos on Avondale’s premises. The

fact that other individuals who worked with Decedent were also exposed to asbestos and

developed asbestos-related diseases is therefore relevant to Plaintiffs’ case. Defendants have not

shown that the probative value of such evidence is substantially outweighed by a danger of unfair



       33
            United States v. Pace, 10 F.3d 1106, 1115 (5th Cir. 1993), cert. denied, 511 U.S. 1149 (1994).

       34
            Rec. Doc. 71-1 at 2.

       35
            Id. at 2–3.

       36
            Rec. Doc. 138 at 6.


                                                         6
       Case 2:20-cv-00095-NJB-JVM Document 268 Filed 09/21/20 Page 7 of 7




prejudice. Therefore, the Court will not issue a blanket ruling excluding any evidence of asbestos-

related illnesses suffered of non-parties. Nevertheless, Plaintiffs are cautioned that the central

issue in this case is Decedent’s exposure to asbestos, and the Court will not allow Plaintiffs to

turn trial in this matter into many “mini-trials” regarding asbestos exposures suffered by non-

parties. The Avondale Interests may raise this issue again at trial, if necessary.

       Evidence of non-asbestos related injuries, such as hearing loss suffered by persons other

than Decedent, is of limited probative value to this case. The probative value of this evidence is

substantially outweighed by a danger of unfair prejudice, confusing the issues, misleading the

jury, and wasting time. Therefore, the Court grants the motion to the extent it seeks to exclude

evidence of non-asbestos related injuries suffered by family members of Decedent or other

individuals who are not parties to this litigation.

       Accordingly,

       IT IS HEREBY ORDERED that the Avondale Interests’ “Motion in Limine to Exclude

Evidence of Asbestos-Related Illness, Hearing Loss, and Other Ailments of Non-Parties and/or

Family Members”37 is GRANTED IN PART and DENIED IN PART. The motion is

GRANTED to the extent it seeks to exclude evidence of non-asbestos related injuries suffered

by family members of Decedent or other individuals who are not parties to this litigation. The

motion is DENIED in all other respects.

                                    21st day of September, 2020.
       NEW ORLEANS, LOUISIANA, this _____



                                                       _________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT

       37
            Rec. Doc. 71.


                                                  7
